14-4000-cv
Troy v. City of New York


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 25th day of August, two thousand fifteen.

PRESENT: GUIDO CALABRESI,
           REENA RAGGI,
           RICHARD C. WESLEY,
                      Circuit Judges.
_________________________________________________

SUZANNAH B. TROY,

                              Plaintiff-Appellant,

                  v.                                                  No. 14-4000-cv

CITY OF NEW YORK, NEW YORK CITY
COMMISSIONER RAYMOND KELLY, INTERNAL
AFFAIRS BUREAU CHIEF CAMPISI, DEPUTY
INSPECTOR EDWARD WINSKI, NEW YORK POLICE
DEPARTMENT LIEUTENANT ANGELO BURGOS, NEW
YORK POLICE DEPARTMENT SERGEANT CHEN, NEW
YORK POLICE DEPARTMENT DETECTIVE JOHN
VERGONA, DETECTIVE ANDY DWYER, NEW YORK
POLICE DEPARTMENT INTERNAL AFFAIRS BUREAU
AGNES, INTERNAL AFFAIRS BUREAU SERGEANT
MARY O'DONNELL, IN THEIR OFFICIAL AND

                                               1
INDIVIDUAL   CAPACITIES (BADGE  NUMBERS
REQUESTED WITHHELD FOR DET. VERGONA, SGT.
CHEN, DET. DWYER),

                              Defendants-Appellees.1

_________________________________________________

APPEARING FOR APPELLANT:                               SUZANNAH B. TROY, pro se,
                                                       Brooklyn, New York.

APPEARING FOR APPELLEES:                               JONATHAN A. POPOLOW, Special
                                                       Counsel, for Zachary W. Carter,
                                                       Corporation Counsel of the City of
                                                       New York, New York, New York.

         Appeal from a judgment of the United States District Court for the Southern District

of New York (Alison J. Nathan, Judge).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on September 26, 2014, is AFFIRMED.

         Appellant Suzannah B. Troy, proceeding pro se, appeals the dismissal of her 42

U.S.C. § 1983 complaint, which charged the City of New York and numerous members of

the city’s Police Department with violating her First Amendment and Equal Protection

rights by failing to investigate an alleged assault that she had reported and by threatening

her with arrest. We assume the parties’ familiarity with the facts and the record of prior

proceedings, which we reference only as necessary to explain our decision to affirm.

         We review de novo a district court’s dismissal of a complaint for failure to state a

claim, “construing the complaint liberally, accepting all factual allegations in the
1
    The Clerk of Court respectfully is directed to amend the official caption as shown above.
                                              2
complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.” In re

Terrorist Attacks on Sept. 11, 2001, 714 F.3d 118, 122 (2d Cir. 2013) (internal quotation

marks omitted). To survive a motion to dismiss, a complaint must plead “enough facts to

state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007), and “allow[] the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       An independent review of the record and relevant case law reveals that the district

court properly dismissed Troy’s claims, and we affirm for substantially the reasons stated

by the district court in its thorough and well-reasoned decision. See Troy v. City of New

York, No. 13-cv-5082 (AJN), 2014 WL 4804479 (S.D.N.Y. Sept. 25, 2014).

       On appeal, Troy argues that the district court should have construed her complaint

as raising a claim of racial, as well as sexual, discrimination because she is of a different

race than her alleged assailant. She failed, however, to allege any facts supporting a

plausible claim that defendants’ treatment of her criminal complaint and that of her alleged

assailant differed “based on impermissible consideration[]” of their races. Doninger v.

Niehoff, 642 F.3d 334, 357 (2d Cir. 2011) (internal quotation marks omitted).

       Troy also faults the district court for failing to consider that a detective directed her

to report for arrest on a Saturday, after she informed him that she was Jewish. The point

merits little discussion because, as the district court correctly observed, Troy’s resolution

of her dispute with the alleged assailant obviated the need for her to surrender for arrest on



                                               3
any day. Thus, she fails plausibly to allege injury resulting from the assigned date.

       We have considered all of Troy’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                   FOR THE COURT:
                                   CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             4